DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-29 and 31-38 are allowed.

As per claims 1-7, 9-29 and 31-38, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

As per claims 1- and 9-18, specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest an inspection system comprising:

a controller including one or more processors configured to execute program instructions configured to cause the one or more processors to:

receive a plurality of inspection datasets from a defect inspection system
associated with inspection of one or more samples, wherein an inspection dataset of the plurality of inspection datasets associated with a defect includes values of two or more signal attributes and values of one or more context attributes, wherein a signal attribute of the two or more signal attributes is representative of a signal generated by the defect inspection system in response to a defect, wherein a context attribute of the one or more context attributes is representative of one or more additional characteristics of the defect;
label each of the inspection datasets with a class label from a set of class labels based on respective positions of each of the inspection datasets in a signal space defined by the two or more signal attributes, wherein each class label corresponds to a region of the signal space, wherein the one or more processors label each of the inspection data sets with a class label by mapping the plurality of inspection datasets in the signal space, dividing the signal space into a set of polygons, wherein the inspection datasets are distributed between at least two polygons of the set of polygons, and labeling each inspection dataset of the plurality of inspection datasets with a class label from the set of class labels corresponding to a polygon from the set of polygons containing the respective inspection dataset; and

segment the plurality of inspection datasets into two or more defect groups
by training a classifier with the values of the one or more context attributes and
corresponding class labels from the set of class labels for the plurality of inspection datasets, wherein the two or more defect groups are identified based on the trained classifier.

	As per claims 19-29 and 31-36, specifically with respect to independent claim 19, the prior art of record fails to teach or adequately suggest an inspection system comprising:
	
a defect inspection system comprising:
		
an illumination source configured to generate one or more illumination
beams;

a detector configured to capture radiation emanating from a sample in
response to the one or more illumination beams; and

a controller communicatively coupled to the detector, the controller
including one or more processors configured to execute program instructions
configured to cause the one or more processors to:
	
receive a plurality of inspection datasets from a defect inspection system
associated with inspection of one or more samples, wherein an inspection dataset
of the plurality of inspection datasets associated with a defect includes values of
two or more signal attributes and values of one or more context attributes, wherein
a signal attribute of the two or more signal attributes is representative of a signal
generated by the defect inspection system in response to a defect, wherein a
context attribute of the one or more context attributes is representative of one or
more additional characteristics of the defect;
	
label each of the inspection datasets with a class label from a set of class
labels based on respective positions of each of the inspection datasets in a signal
space defined by the two or more signal attributes, wherein each class label
corresponds to a region of the signal space, wherein the one or more processors
label each of the inspection data sets with a class label by mapping the plurality
of inspection datasets in the signal space; dividing the signal space into a set of
polygons, wherein the inspection datasets are distributed between at least two
polygons of the set of polygons, and labeling each inspection dataset of the
plurality of inspection datasets with a class label from the set of class labels
corresponding to a polygon from the set of polygons containing the respective
inspection dataset; and

segment the plurality of inspection datasets into two or more defect groups
by training a classifier with the values of the one or more context attributes and
corresponding class labels from the set of class labels for the plurality of inspection datasets, wherein the two or more defect groups are identified based on the trained
classifier.

	As per claim 37, the prior art of record fails to teach or adequately suggest a method for segmenting metrology defects comprising:

receiving a plurality of inspection datasets from a defect inspection system
associated with inspection of one or more samples, wherein an inspection dataset
of the plurality of inspection datasets associated with a defect includes values of
two or more signal attributes and values of one or more context attributes, wherein
a signal attribute of the two or more signal attributes is representative of a signal
generated by the defect inspection system in response to a defect, wherein a
context attribute of the one or more context attributes is representative of one or
more additional characteristics of the defect;
	
labeling each of the inspection datasets with a class label from a set of class
labels based on respective positions of each of the inspection datasets in a signal
space defined by the two or more signal attributes, wherein each class label
corresponds to a region of the signal space, wherein the labeling each of the
inspection data sets with a class label comprises mapping the plurality of
inspection datasets in the signal space dividing the signal space into a set of
polygons, wherein the inspection datasets are distributed between at least two
polygons of the set of polygons, and labeling each inspection dataset of the
plurality of inspection datasets with a class label from the set of class labels
corresponding to a polygon from the set of polygons containing the respective
inspection dataset; and

segmenting the plurality of inspection datasets into two or more defect
groups by training a classifier with the values of the one or more context attributes
and corresponding class labels from the set of class labels for the plurality of
inspection datasets, wherein the two or more defect groups are identified based
on the trained classifier.

As per claim 38, the prior art of record fails to teach or adequately suggest an inspection system comprising:

a controller including one or more processors configured to execute
program instructions configured to cause the one or more processors to:

receive a plurality of inspection datasets from a defect inspection system
associated with inspection of one or more samples, wherein an inspection dataset of the plurality of inspection datasets associated with a defect includes values of two or more signal attributes and values of one or more context attributes, wherein a signal attribute of the two or more signal attributes is representative of a signal generated by the defect inspection system in response to a defect, wherein a context attribute of the one or more context attributes is representative of one or more additional characteristics of the defect:
label each of the inspection datasets with a class label from a set of class
labels based on respective positions of each of the inspection datasets in a signal space defined by the two or more signal attributes, wherein each class label corresponds to a region of the signal space; and
	
segment the plurality of inspection datasets into two or more defect groups
by training a classifier with the values of the one or more context attributes and
corresponding class labels from the set of class labels for the plurality of inspection datasets, wherein the two or more defect groups are identified based on the trained classifier; and

select an optics mode based on the two or more defect groups by ranking two or more optics modes based on one or more separation distances of one or more selected defects of interest from one or more additional defects, and selecting the optics mode to maximize the one or more separation distances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        August 13, 2022
/RDH/